Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4, 7-19, 21-25, 29-38 as filed 02 June 2021 are pending and under consideration.
Information Disclosure Statement
The information disclosure statements (IDS) filed 06/02/2021, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. For the IDS filed 06/02/2021 citations C43 was not considered as it is not translated. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: there are duplicate Example 3s on page 49, Figure 3 subparts do not have a description, and Table 2 on page 49 has sequences without SEQ ID NOs. See guidance below. 
Appropriate correction is required.

 BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
 SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
Claim 7 is objected to because of the following informalities: claim contains a lettered list using periods as punctuation. Claims should not contain internal periods, see MPEP 608.01(m). Periods can be replaced with a parenthesis or other non-period punctuation.  Appropriate correction is required. 
Claim 8 is objected to because of the following informalities: “single chain” antibodies are listed multiple times in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-19, 21-25, and 29-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-CD25 antibodies, antibody fragments, IgG, and Fab comprising the amino acid sequences of a variable heavy chain comprising SEQ ID NO: 1 and a variable light chain region comprising SEQ ID NO: 3 does not reasonably provide enablement for variable heavy and light chains comprising a variable heavy chain at least 95% identical to SEQ ID NO: 1 and a variable light chain at least 95% identical to SEQ ID NO: 3 that would bind to CD25.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.


Guidance/Working Examples
The anti-CD25 of the inventors does not just bind CD25, but does so without inhibiting the binding of IL-2 to CD25 or inhibiting the signaling of IL-2 via CD25. The specification states that T regulatory cells penetrating tumors can lead to poor clinical outcomes. CD25 is a potential target for depleting T regulatory cells. The specification further reports that previous anti-CD25 antibodies approved for clinical use deplete T regulatory cells but also block IL-2 signaling, which occurs via IL-2 binding CD25 ([08]). Blockading IL-2 signaling limits T effector response. The anti-CD25 antibodies of this application bind CD25 without blocking IL-2 binding or signaling resulting in depletion of T regulatory cells without limiting T effector response. This should result in better clinical outcomes. The specification itself discloses the existence of anti-CD25 antibodies that do not meet these criteria ([08]) including Daclizumab and Basiliximab which are commercial anti-CD25 antibodies that block IL-2 binding ([93] in lines 29 to 30). The antibodies of SEQ ID NOs: 1 with 3, 1 with 4, 2 with 3, and 2 with 4 labelled Antibody/Ab 1-4 respectively (Example 1) are shown to bind two epitopes listed in Table 2 (Example 2). Antibodies 1-4 bind CD25 and do not block IL-2 binding or signaling (Example 6), and T effector response remains intact in contrast to the anti-CD25 antibody Daclizumab (Example 7 and Figure 6). 
Breadth of Claims
The specification does not show that an antibody “at least 95% identical to the amino acid sequences” would have the activities of Antibodies 1-4 of Example 1. The antibodies included in the breadth of “at least 95% identical” would encompass a multitude of heavy and light chains and many would not bind the epitopes in Table 2.  Antibodies that do not bind CD25 could not be predictably used in the methods claimed or in methods as disclosed in the Specification, and the instant claims do not limit the genus to antibodies that bind CD25.  
State of the Art/Predictability
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which comprises three CDRs (or hypervariable regions) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro et. al., Front. Immunol. 2018; 8:1751 (PTO-892) (see Section “The IgG Molecule” in paragraph 1 and Figure 1).  While affinity maturation techniques can result in differences in the CDRs of the antibody compared to its parental antibody (page 3 “The IgG Molecule, second and third paragraphs), those techniques involve trial-and-error testing and the changes that maintain or improve affinity are not predictable a priori.  E.g., id., (page 6 ending paragraph onto page 7). Further, the skilled artisan has long recognized that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function, as evidenced by Rudikoff et al., Proc. Nat’l Acad. Sci. USA, 79:1979-83 (1982) (PTO-892).  Rudikoff teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  E.g., Abstract.  Similarly, Brown et al., J. Immunol., 156(9):3285-91 (1996) (PTO-892), teach that although a single amino acid change in CDR2 of heavy chain of a particular antibody was tolerated, the antibody lost binding upon introduction of two amino acid changes in the same region.  Brown, p. 3290 and Tables 1 and 2.  Table 1 of Brown shows that even a conservative substitution does not ensure that functionality of the antibody is retained.  Accordingly, the skilled artisan recognized that it was highly unpredictable that any of the CDRs could be modified without altering or abolishing antigen binding.    
A recitation of “percent identity” does not limit the differences in amino acid sequence to residues outside the CDRs.  And while it is possible to screen for variants that retain antigen binding, it is respectfully submitted that the number of possible substitutions permitted by “percent identity” language results in an undue amount of experimentation for the skilled artisan.  The heavy chain variable region recited in the instant claims is about 100 amino acids.  If one amino acid is substituted by each of the other 19 amino acids in a polypeptide with 100 residues, there are 1,900 variant polypeptides.  Substituting 5 amino acids (i.e., 95% identity) results in approximately 19005 variant polypeptides, or over 1016 variants for a single variable region.  The ability of the claimed antibody to bind to its antigen is an essential feature of the claimed invention; therefore, the skilled artisan would need to identify functional variants of the antibody in order to make and use the invention.  The diversity of polypeptide libraries that can be screened by present-day high-throughput methods is generally assumed to be about 109, or one billion variants.  E.g., Rentero et al., Chimia, 65: 843-845 (2011) (PTO-892); see entire document, in particular e.g. the first sentence of the Introduction at page 843).  
Given the vast disparity (by a factor of 10 million even for a single variable domain) between the number of variants encompassed by the claims and the number of variants that may reasonably be produced and tested by the skilled artisan, the disclosure of the limited number of variants in the specification is deemed to be insufficient to enable one of skill in the art to make and use the invention commensurate with the scope of the claims.  Further, the failure of claims other than claims 12, 13, 17, and 18 to require that the antibodies bind CD25 would leave to the skilled artisan experimentation which would be undue to determine what, if any, uses many of the antibodies encompassed by the genus might have.    


Claims 1, 8-19, 21-25, and 29-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Scope of the claimed genus
As discussed above in the scope of enablement rejection, the claims are drawn to antibodies that vary in the amino acid sequences of the variable heavy and variable light chains. The variable heavy chain is “at least 95% identical” to SEQ ID NO: 1 and paired with the variable light chain that is “at least 95% identical” to SEQ ID NO: 3.
State of the Relevant Art
The state of the art has also been set forth above in the scope of enablement rejection.  In general, absent at least the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Summary of Species disclosed in the original specification 
As noted above the specification provides for Antibodies/Ab 1-4 comprising of SEQ ID NOs: 1 with 3, 1 with 4, 2 with 3, and 2 with 4, respectively. Those antibodies bind CD25.  No other sequences for anti-CD25 antibodies are provided (Example 1). 
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses 4 species within the genus of variable heavy with at least 95% identity with SEQ ID NO: 1 paired with variable light with at least 95% identity with SEQ ID NO: 3. SEQ ID NO: 2 is a 98.9% match with SEQ ID NO: 1 and SEQ ID NO: 4 is a 98.9% match with SEQ ID NO: 3 so Antibodies 1-4 of Example 1 all fall within the genus of claim 1. Given the variability encompassed by the genus four described species therefore cannot be considered representative of the genus.
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe what residues within the CDRs confer CD25 binding and the claim language permits changes in the CDRs.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising all six CDRs of the VH of SEQ ID NO: 1 or 2 paired with the VL of SEQ ID NO: 3 or 4.
For all of the reasons presented above, one of skill in the art would not know which of the countless other variable heavy chains and variable light chains could be paired with each other and still bind CD25, a functional activity that is essential, whether expressly or impliedly, for the activities recited in rejected claims 12-14, 17, 18, and 29-38. Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed.  
Given the lack of shared structural properties, no specific regions of the sequences required in the 95% identity, the description of only four species, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “domain antibody” in claim 8 is used by the claim in a list of antibody structures, but no commonly used definition can be found in the art. The term is indefinite because the specification does not clearly redefine the term and it is not well defined in the arts.
Regarding claim 9, the claim includes embodiments where the antibody of claim 1 is a humanized antibody. Claim 9 is dependent from claim 1. Thus, the antibody of claim 9 has the variable heavy and light chains of claim 1 which are human sequences including CDRs. CDR sequences of claim 1 which are human CDR sequences (see Example 1). Humanized antibodies would have CDR sequences that are not human CDR sequences. Therefore, it is unclear how the antibody of claim 9 can be a humanized antibody and include the human CDR sequences of claim 1. Thus, the metes and bounds of claim 9 is unclear.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “the antibody or antigen-binding fragment thereof of claim 1, wherein the antibody or antigen-binding fragment thereof is a . . . a single domain antibody.” The instant claim 1 requires both the heavy and light chain variable regions. Single domain antibodies do not contain both a heavy and light chain variable region (Abstract and Figure 1 of Muyldermans et. al., TRENDS in Biochemical Sciences, 2001, (26)4, 230-235 (“Muyldermans” PTO-892) and therefor claim 8 does not encompass all the limitations of claim 1.
Claim 9 recites “the antibody or antigen-binding fragment thereof of claim 1, wherein the antibody or antigen-binding fragment thereof is a humanized or fully human antigen-binding antibody.”  The instant claim 1 requires a variable light chain of SEQ ID NO: 3 and a variable heavy chain of SEQ ID NO: 3 which comprise human CDR sequences (See Example 1).  A humanized antibody as required in claim 9 would have CDR sequences that are not human CDR sequences.  Therefore claim 9 does not encompass all the limitations of claim 1. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-15, 17-19, 21-25, 29-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goubier (WO 2018167104) (IDS).  
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1, 2, 4, and 7, instant SEQ ID NOs: 1, 2, 3, and 4 correspond with Goubier SEQ ID NOs: 23, 24, 25, and 26 respectively. Goubier teaches SEQ ID NOs: 23 and 24 as variable heavy chains and SEQ ID NOs: 25 and 26 as variable light chains (claim 22). 
Regarding claim 8, Goubier teaches the antibody to mean immunoglobulin molecules as well as fragments including “Fab’, F(ab’)2, Fab, . . . single chains variants” and “camelid antibodies (heavy-chain only antibodies) (see [39] lines 6-8 and line 20). 
Regarding claim 9, Goubier teaches the antibody of claims 1 to 25 “wherein the anti-CD25 antibody is a human, chimeric, or humanized antibody” (see claim 27). 
Regarding claim 10, Goubier teaches the antibody of claims 1-22 “is a human IgG2 antibody” (see claim 23) and that immunoglobulins can be of any subclass such as IgG1, IgG2, IgG3, or IgG4” ([41]). 
Regarding claim 11, Goubier teaches a bispecific antibody comprising the antibody and an anti-PD-L1 antibody (claims 53-56). 
Regarding claims 12 and 13, Goubier teaches “the anti-CD25 binds to the extracellular region of human CD25” ([49] second sentence). The antibody thus binds cells expressing human CD25 on their surface and is an anti-CD25 Antibody Agent.
Regarding claim 14, Goubier teaches that the antibody is an anti-CD25 antibody that “does not inhibit the binding of interleukin-2(IL-2) to CD25” (claims 1 and 22).  
Regarding claim 15, Goubier teaches that the antibody inhibits IL-2 signaling by less than 50% (claim 25) with preference for less inhibition ([10]). Goubier further teaches that the IL-2 signaling by binding to CD25 leads to the depletion of Tregs ([34]) as the infiltration of Tregs cells into tumors leads to poor clinical outcomes. Goubier further teaches that the CD25 binding to IL-2 without inhibition of IL-2 signaling would be used in the treatment or prevention of solid tumors ([07]).
Regarding claims 17 and 18, Goubier teaches anti-CD25 antibodies that bind the epitopes of instant claims 17 and 18 (claim 11). 
Regarding claim 19, Goubier teaches the antibody of claims 1 to 27 “wherein the antibody is an affinity matured variants thereof” (see claim 28).
Regarding claims 21-24, Goubier teaches “nucleic acid molecules encoding anti-CD25 antibodies as defined herein . . . within appropriate nucleic acid vectors for the expression in host cells” ([82]). Goubier further teaches “preparing an isolated anti-CD25 antibody . . . may comprise culturing a host cell that comprises nucleic acids” ([83]). 
Regarding claim 25, Goubier teaches pharmaceutical compositions comprising the anti-CD25 antibody and a pharmaceutically acceptable medium (claim 48). 
Regarding claims 29-34, Goubier teaches methods of treating a solid tumor by administering the antibody with a further therapeutic agent (claims 42-47), simultaneously or sequentially (claim 46), wherein the therapeutic agent “is an immune checkpoint inhibitor” (claims 43 and 50) or cancer vaccine (claims 45 and 52), and the checkpoint inhibitor is a PD-1 antagonist (claims 44 and 51), or by administering a bispecific antibody comprising the antibody and an anti-PD-L1 antibody (claim 58). 
Regarding claim 35, Goubier also teaches other cancers including hematological cancers such as lymphoma and leukemia ([93]).  
Regarding claims 36 and 37, Goubier teaches methods of depleting regulatory T cells in a subject, including a subject with a solid tumor, by administering the anti-CD25 antibody ([07] and claims 62 and 63).
Regarding claim 38, Goubier teaches other cancers including hematological cancers such as lymphoma and leukemia ([93]).  

Claim 19 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Damiano (US 20080292620) (PTO-892), as evidenced by Rijkers & van de Corput, “Antibody diversity and B Cell-mediated immunity” in Principles of Immunopharmacology, 2nd edition (2005) pages 19 to 44 (“Rijkers”, PTO-892).
Damiano teaches an antibody with a variable heavy chain of SEQ ID NO: 90 which has an 85.2% query match with instant SEQ ID NO: 1 (alignment shown below). Damiano teaches SEQ ID NO: 90 as a variable heavy chain with variable light chain of SEQ ID NO: 21 ([0032]). Somatic hypermutations include mutations to the CDRs of the antibody (See page 38 in second column lines 5-9 of Rijkers). The somatic hypermutation of the full CDRs from the instant claim 1 would include the sequences found in Damiano. Thus, Damiano teaches affinity matured variants of the antibody from instant claim 19.

    PNG
    media_image1.png
    428
    466
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-19, 21-25, and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Goubier (WO 2018167104) (IDS) in view of Sandig (WO 2011035884) (“Sandig” PTO-892).
The teachings of Goubier discussed above are incorporated here in full. As discussed in the rejection above, claims 1, 2, 4, 7-15, 17-19, 21-25, and 29-38 are anticipated by the teachings of Goubier; accordingly, they are obvious over the teachings of Goubier either alone or in combination with the teachings of the secondary reference. 
Regarding claim 16, Goubier teaches the antibody of instant claim 1. It teaches the antibody can function through antibody-dependent cell-mediated cytotoxicity (ADCC) ([64]), and “preferably has ADCC and/or ADCP activity” ([47]). 
Goubier does not teach the antibody as afucosylated.
Sandig teaches that afucosylated IgGs have “an enhanced ADCC-response” (see page 50 lines 3-5) and predicted their methods to reliably engineer fucose deficiency would “accelerate drug development for next generation monoclonal antibodies” (see page 50 lines 14-16). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to use the method of Sandig to produce afucosylated antibodies of Goubier to increase ADCC-response which both Goubier and Sandig teach a preference for. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7, 9-15, 17-19, 21-25, 29-34, 36, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 22, 27, 28, 33, 48, 53-56, 58, and 62 of copending Application No. 16494962 published as US20200010554 (“Goubier ‘962”, IDS).
Regarding claims 1, 2, 4, 7, 25, 29, 34, and 36-37 the instant SEQ ID NOs: 1, 2, 3, and 4 correspond with Goubier ‘962 SEQ ID NOs: 23, 24, 25, and 26 respectively. Goubier ‘962 recites SEQ ID NOs: 23 and 24 as variable heavy chains and SEQ ID NOs: 25 and 26 as variable light chains (claim 22). Claim 1 of Goubier ‘962 recites a “method of treating a cancer in a human subject comprising administering a human IgG1 anti-CD25 antibody, wherein the subject has a solid tumor” (claim 1). An administered antibody is necessarily in a composition comprising a pharmaceutically acceptable carrier, as recited in instant claim 25, but see also Goubier ‘962 claim 48.  Because the antibodies have the same variable regions, they also have the same activities following administration, so that Goubier’s method of treating would also necessarily deplete regulatory T cells in the solid tumor, as recited in instant claim 36 (see also Goubier ‘962 claim 62).
Regarding claim 9, Goubier ‘962 claims the antibody of claims 1 to 25 “wherein the anti-CD25 antibody is a human, chimeric, or humanized antibody” (see claim 27). 
Regarding claim 10, Goubier ‘962 recites the antibody of claims 1-22 “is a human IgG1 antibody” (see claim 1).
Regarding claim 11, Goubier ‘962 recites a bispecific antibody (claim 53). 
Regarding claims 12-14, Goubier ‘962 recites that the antibody is an anti-CD25 antibody that “does not inhibit the binding of interleukin-2(IL-2) to CD25” and comprises the same variable domains (claims 1 and 22). Accordingly, the antibodies used in the method of Goubier ‘962 would necessarily bind the extracellular domain of human CD25 as recited in instant claim 12 and would bind cells expressing human CD25 on their surface as an anti-CD25 Antibody Agent as recited in instant claim 13.
Regarding claim 15, Goubier ‘962 recites that the antibody inhibits IL-2 signaling by less than 50% (claim 25).
Regarding claims 17 and 18, Goubier ‘962 recites the epitopes of claims 17 and 18 (claim 4) and recites use of matching SEQ IDs of the instant application for binding those epitopes (claim 22). 
Regarding claim 19, Goubier ‘962 recites the antibody of claims 1 to 27 “wherein the antibody is an affinity matured variants thereof” (see claim 28). 
In regards to claims 21-24, Goubier ‘962 does not expressly recite their features in the claims. For claims 21-24, possession of the amino acid sequence would mean possession of the nucleic acid sequence and the ability to construct vectors and host cells with that nucleic acid sequence.  According, claims 21-24 would have been obvious over the co-pending claims.
Regarding claims 30 and 31, Goubier ‘962 recites the method further comprises administering an “an immune checkpoint inhibitor” (claim 33) and a cancer vaccine (claim 36).  
In regards to claims 32 and 33, while Goubier ‘962 does not recite further administering a bispecific antibody, which would be simultaneous administration of a second agent that is the other antibody specificity, Goubier ‘962 recites a bispecific antibody comprising the anti-CD25 antibody and an immune checkpoint inhibitor that is anti-PD-1 or anti-PD-L1 in claims 53 and 54, rendering 32 and 33 obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 16, 35, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, and 62, of copending Application No. 16494962 published as US20200010554 (“Goubier ‘962”, IDS) in view of Ishida and Ueda, Int J Hematol 94:443-452 (2011) (“Ishida”, PTO-892).
Regarding claim 16, Goubier ‘962 has been discussed above but does not recite the antibody as afucosylated. Ishida teaches that afucosylated monoclonal antibodies enhances antibody-dependent cell-mediated cytotoxicity, increasing activity of those antibodies (see page 446, section 8.3 lines 11-14). Ishida further teaches the use of CD25 antibodies in the treatment of cancer (see page 444 in section 7). Afucosylating antibodies of Goubier ‘962 to increase activity in the treatment of cancer would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention.
Regarding claims 35 and 38, Goubier ‘962 recites the use of the anti-CD25 antibody in subjects with solid tumors (claim 1) and for depleting regulatory T cells in solid tumors (claim 62), but does not recite use of the antibody in hematological cancer. Ishida teaches the use of CD25 antibodies in Adult T-Cell leukemia-lymphoma (see page 444 in section 7). Anti-CD25 antibodies are used in Goubier ‘962 in the treatment of solid tumor, Ishida teaches anti-CD25 antibodies in hematological cancer. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the antibody of Goubier ‘962 in hematological cancer. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22, of copending Application No. 16494962 published as US20200010554 (“Goubier ‘962”, IDS) in view of Nelson and Reichert, Nat Biotechnol 27, 331-337 (2009) (“Nelson” PTO-892).
Regarding claim 8, Goubier ‘962 does not recite antibody fragments of the instant claim 8. Nelson teaches the use of the antibody fragments of instant claim 8 (see page 331 in third col lines 5-13). Nelson further teaches the smaller size fragments can “penetrate tissues and tumors more rapidly and deeply than” full size antibodies and be produced more easily (see page 332 col 1 lines 16-18 and col 2 lines 7-11).  Any of the fragments recited in claim 8 would accordingly have been obvious to one of ordinary skill in the art prior to the effective filing date.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCESCA EDGINGTON-GIORDANO whose telephone number is (571)272-8232. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.E./           Examiner, Art Unit 1643                                                                                                                                                                                             
/JESSICA H ROARK/           Primary Examiner, Art Unit 1643